KHOUZAM, Judge.
G.J.T. appeals a disposition order committing him to the Department of Juvenile Justice after he was adjudicated delinquent based on the offenses of burglary of an unoccupied conveyance, grand theft, and fraudulent use of a credit card. We affirm in all respects. We note, however, that the disposition order contains unpre-served scrivener’s errors. Although G.J.T. was charged with third-degree felony burglary and third-degree felony grand theft and was found guilty as charged, the disposition order incorrectly denotes the burglary and grand theft charges as first-degree felonies rather than third-degree felonies.
Affirmed.
VILLANTI, J., and SCHOONOVER, JACK R., Senior Judge, Concur.